DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the transitional term “comprising” is unclear because a selection appears needed from among the listing of components rather than a suggestion of a mixture of them. The claim is vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, JR. (US 2016/0119984) in view of Simunovic et al (US 2017/0273324) and Hewitt et al (US 4992638) and Keefer (US 4656325).
Kimrey discloses for claim 1: 1. A process for sterilizing or pasteurizing articles using radio frequency (RF) energy(abstract), said process comprising: (a) transporting a plurality of articles 38,98 through an RF heating zone 20 using an RF zone conveyor(para 4,23,fig 2), wherein at least a portion of said article comprise an ingestible substance in a sealed package 38; and (b) simultaneously with said transporting(fig 2), heating said articles with RF energy(abstract, 22.para 27,fig 2) in said RF heating zone (abstract,fig 2), wherein said RF zone conveyor comprises a plurality of article contact members (interpreted as member 452 in pub)40,90,92,96,94 at least partially surrounding and supporting said articles in said RF heating zone(fig 2,12,13), wherein each of said article contact members comprises an energy absorptive component(interpreted as component 454 in pub)
 (para 37) having a dielectric constant in the range of 20 to 150 (para 37) and a dielectric loss factor in the range of 10 to 1500(para 21,24,28 PTFE), wherein the dielectric constant of said energy absorptive component is within 50 percent of the average dielectric constant of said ingestible substance (¶ 37)and wherein the dielectric loss factor of said energy absorptive component is within 50 percent of the average dielectric loss factor of said ingestible substance(¶ 37). (Applicant discloses polymers and PTFE in paragraphs 156,153,160,163.)
The claim at best differs in that the energy absorptive component has an expressed dielectric loss factor.

Hewitt (c 9 l 60- c 10 l 25) teaches low dielectric loss for 83 and islands 84 of foil wherein the dielectric constant of the array is greater than 10 and the metallic islands are 50-80% of the surface area of the substrate.
Keefer teaches power absorption by foods in c 4 l 60-c 5 l 10: 
(15)   Power absorption by foods is governed by three quantities, as follows:
16)   (1) dielectric constant, affecting the distribution of absorption, but not in itself contributing to absorption, 
(17)   (2) dielectric losses, resulting from relaxation processes, for example, and providing the major portion of food absorption, for foods with low electrolyte content, and, 
(18)   (3) electrical conductivity, caused by the presence of free ions through water and electrolyte dissociation, and giving rise to ohmic or near-ohmic losses. 
(19)   In evaluating power absorption, conductivity and dielectric losses are grouped as a single loss term ("conductivity"). For many foods, it is found that both conductivity and dielectric properties are determined primarily by the presence of water, water being a major constituent, and water conductivity and dielectric constant values being far greater than those of the other components present. Taking into account deviations of food properties from those of water, water power absorption measurements nevertheless provide a simple means of testing and simulating food performance in microwave ovens. 

Hewett and Keefer teach optimization of power loss factor and the relationship of such to that of an ingestible substance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Kimrey by utilizing conventional polymers having dielectric loss factors with optimum workable ranges (fig 1) within the recited range as taught by Simunovic and Hewett and Keefer for temperature uniformity.

10. The process of claim 1, wherein said energy-absorptive component includes a material having a conductivity in the range of from about 0.01 Siemens per meter (S/m) to about 10 S/m. (para 29) 
11. The process of claim 1, wherein said energy-absorptive component includes a solid electrolyte material. See the rejection of claim 1 and use of conventional material as evidenced by Vore teaching a swing arm 30,32 conveyor in fig 2, col 3 line 50-60 made of metal or insulation for dielectric heating.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, JR. (US 2016/0119984) in view of Simunovic-Hewett-Keefer and Ball et al (US 5160819).
 
16. The process of claim 1, wherein each of said article contact members comprises an insulating component positioned between said energy absorptive component and one of said articles during said heating of step (b), wherein said insulating component contacts and supports one of said articles during said transporting of step (a), wherein said insulating component comprise at least one of (i) a layer of an insulating material covering at least a portion of said energy absorptive component and (ii) a plurality of protrusions formed of an insulating material and protruding from said energy absorptive component, wherein said insulating material has a dielectric loss factor of not more than 10(Ball et al (US 5160819) col 4 line 30-col 5 line 35,col 5 line 62,fig 2a-c). The loss factor is optimization of workable ranges within routine skill of a person of ordinary skill in the art.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Kimrey-Simunovic-Hewett-Keefer by utilizing conventional polymers having dielectric loss factors with optimum workable ranges (fig 1) within the recited range as partial shielding in combination with metal foil as taught by Ball for temperature uniformity. See the quotation from Keefer in the rejection of claim 1.

Claims 2,3,4,5,6,12,13,14,33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, JR. (US 2016/0119984) in view of Simunovic-Hewett-Keefer and Le Viet et al (US 5207151) and Hashim (US 2019/0387587).
2. The process of claim 1, further comprising transporting said articles through an initial thermal regulation zone 10 prior to said transporting of step (a) (fig 1)and transporting said articles through a subsequent thermal regulation zone 12,14 (abstract) subsequent to said heating of step (b)(fig 1), wherein said articles are not supported by said article contact members during said transporting in said initial and subsequent thermal regulation zones(conventional).  
The claim further differs in that articles are not supported initially and subsequent to thermal regulation zones. 
Le Viet teaches that in the figure and abstract to be conventional for processing and use of composite material of carbon black or iron in col 2 line 10-20. The figure also shows a return path and cooling to be conventional.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to complement Kimrey-Simunovic-Hewett-Keefer if necessary with conventional processing as taught by Le Viet and Hashim for efficient operation.
3. The process of claim 1, wherein said article contact members move along a continuous travel path that includes a heating path (fig 1) and a return path(figure Le Viet, conventional), wherein said article contact members support said articles along said heating path but do not support said articles along said return path, further comprising heating said energy absorptive components with RF energy along said heating path and cooling 16 (LeViet 9) said energy absorptive components along said return path.  
4. The process of claim 3, wherein said articles are submerged in a liquid during said heating of step (b), wherein said energy absorptive components are cooled by heat transfer with said liquid during said cooling(para 4,22,25,29).  
5. The process of claim 4, further comprising passing said liquid through a plurality of heat transfer channels (interpreted as 460 in the pub)formed in said article contact members to facilitate said cooling of said article contact members on said return path(fig 1,para 19).  
6. The process of claim 3, further comprising loading said articles onto said RF zone conveyor in a loading zone and unloading said articles from said RF zone conveyor in an unloading zone, wherein said heating path is located within said RF heating zone between said 
12. The process of claim 1, wherein said energy-absorptive component includes a composite energy-absorptive material(Le Viet col 2 line 10-20).  
13. The process of claim 12, wherein said energy-absorptive component includes a polymeric binder and a plurality of solid particles dispersed in said polymeric binder(Le Viet col 2 line 10-20), wherein said solid particles increase the dielectric constant and dielectric loss factor of said composite material as compared to what the dielectric constant and dielectric loss factor would be if said composite energy-absorptive material was formed only of said polymeric binder(Le Viet col 2 line 10-20), wherein said composite energy-absorptive material comprises said polymeric binder in an amount in the range of 50 to 99.5 weight percent and said solid particles in an amount in the range of 0.5 to 50 weight percent(Le Viet col 2 line 10-20), wherein the weight ratio of said solid particles to said polymeric binder in said composite material is in the range of 1:100 to 1:1, wherein said solid particles have an average particles size of not more than 500 nanometers, wherein said polymeric binder is a rubber and said solid particles are a carbon black(Le Viet col 2 line 10-20).  The component concentrations and ratios are optimization of workable ranges involving routine skill in the art. Hashim also teaches a composite foam material used in dielectric heating for pasteurization having a carbon material and expressed dielectric constant and loss for heat transfer in the abstract to be conventional.
14. The process of claim 1, wherein said energy-absorptive component is formed from a material having a dielectric constant in the range of 40 to 60 and a dielectric loss factor in the range of 200 to 800.(Hashim para 62 carbon black/metal; Le Viet col 2 line 10-20). 


34. (New) The process of claim 1, wherein said energy absorptive components are discrete elements.(Hashim para 62 carbon black/metal; Le Viet col 2 line 10-20).  Hashim teaches the energy absorptive component as discrete elements as noted as does LeViet.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, JR. (US 2016/0119984) in view of Simunovic-Hewett-Keefer- Le Viet et al- Hashim as applied to claim 1 further in view of Weng et al (US 2017/0072076).
35. (New) The process of claim 1, wherein said energy absorptive components comprise chloroprene (neoprene), ethylene-propylene-diene (EDPM), ethylene-propylene, nitrile- butadiene, polysiloxane (silicone), styrene-butadiene, isobutene-isoprene (butyl), isoprene, natural rubber, chloro-sulfonyl-polyethylene, polyethylene-adipate, poly(oxy-1,4-butylene)ether (urethane), hexafluoropropylene-vinylidene fluoride, fluorocarbon, hydrogenated acrylonitrile- butadiene, carboxylated nitrile, solid electrolyte materials, and combinations thereof.(Hashim para 62 carbon black/metal; Le Viet col 2 line 10-20 and conventional processing therefor). 
The claim further differs in that the energy absorptive component is rubber or an alternative.
Weng teaches rubber as an energy absorptive component in ¶175,176,257,259,275, fig 33-38.
The advantage is absorption.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimrey-Simunovic-Hewett-Keefer- Le Viet- Hashim if necessary with conventional energy absorption component as taught Weng by for absorption and efficient operation.

 Claims 7,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, JR. (US 2016/0119984) in view of Simunovic-Hewett-Keefer and Vore et al (US 2640141), Yamamoto et al (US 6323473) and Ruisi (US 5074200).
7. The process of claim 1, wherein said RF zone conveyor further comprises a plurality of article supporting members each including an elongated convey arm having at least one of said article contact members connected thereto, wherein said elongated convey arms have a dielectric loss factor of not more than 10 or a conductivity of greater than 1 x 106 Siemens per meter(App 456 in the pub). See the rejection of claim 1. 
8. The process of claim 7, wherein said transporting of step (a) includes driving movement of a plurality of said article supporting members and said articles through said RF 

9. The process of claim 8, further comprising replacing a plurality of first article supporting members with a plurality of second article supporting members on said RF zone conveyor 40,42 wherein each of said first and second article supporting members 40 (fig 12,13) comprises one of said elongated convey arms and at least one of said article contact members coupled to said one of said elongated convey arms, wherein said article contact members of said first and second article supporting members have different dimensional and/or dielectric characteristics, wherein 82said replacing is carried out in response to a change in the dimensional and/or dielectric characteristics of said articles(fig 12,13).  The material can be metal or insulation relative to article being treated, para 37).
The claim further differs from Kimrey in that the conveyor is configured as a conventional swing or push arm conveyor.
Vore teaches a swing arm 30,32 conveyor in fig 2, col 3 line 50-60 made of metal or insulation for dielectric heating.
Ruisi teaches a wing arm conveyor 38 for a sterilization system using RF heating.       Yamamoto teaches a pusher arm conveyor 57a, 58a in fig 8 for a sterilization device using dielectric heating.
The advantage is using conventional technology for heating in a sterilization process.
The terms using a generic placeholder “member” and “component” are interpreted to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to complement Kimrey-Simunovic-Hewett-Keefer if .
Response to Arguments
Applicant’s arguments dated 5/10/2021 with respect to claim(s) 1-14, 16,33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hewett and Keefer teach optimization of power loss factor and the relationship of such to that of an ingestible substance. Simunovic teaches the same. A recitation of within 50% relative to the dielectric properties of the ingestible substance is not seen to patentably distinguish over the prior art. Applicant argues Kimrey but not the combination of references applied in the rejections. 
It is suggested that applicant’s attention be directed to claims 7-9 and fig 25 of its application including the cooperation of elements therein. The claims recite the terms “members” and “components” but they are interpreted using BRI and view at best to noted corresponding structures in the specification. To advance prosecution it is suggested to delete such terms and recite structure to gain allowance of the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
/FREDERICK F CALVETTI/Examiner, Art Unit 3761       

                                                                                                                                                                                            /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761